COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


TROY DONAHUE BARKSDALE
                                            MEMORANDUM OPINION * BY
v.   Record No. 1184-98-3                  JUDGE SAM W. COLEMAN III
                                                 MARCH 2, 1999
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                     Charles M. Stone, Judge

          J. Grady Monday (Monday & Monday, on brief),
          for appellant.

          Steven A. Witmer, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Troy Donahue Barksdale was convicted in a bench trial of

grand larceny of a firearm, possession of a firearm by a

convicted felon, and statutory burglary.     On appeal, Barksdale

contends that the evidence was insufficient to support the

larceny and burglary convictions.

     "'Possession of property recently stolen is prima facie
evidence of guilt of the crime of larceny, and throws upon the

accused the burden of accounting for that possession.'"      Hope v.

Commonwealth, 10 Va. App. 381, 385, 392 S.E.2d 830, 833 (1990)

(en banc) (quoting Fout v. Commonwealth, 199 Va. 184, 190, 98

S.E.2d 817, 821 (1957)).    Furthermore:

          "[W]hen evidence has been introduced, which,
          if believed, establishes that a house has
          been broken and entered and goods stolen

     *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
           therefrom, and warrants an inference beyond a
           reasonable doubt that the breaking and
           entering and the larceny of the goods were
           committed at the same time, by the same
           person or persons, as a part of the same
           transaction, upon principal and authority the
           exclusive possession of the stolen goods
           shortly thereafter, unexplained or falsely
           denied, has the same efficiency to give rise
           to an inference that the possessor is guilty
           of the breaking and entering as to an
           inference that he is guilty of the larceny."

Fout, 199 Va. at 190-91, 98 S.E.2d at 822 (quoting Drinkard v.

Commonwealth, 163 Va. 1074, 1083, 178 S.E. 25, 28 (1935)).

     Barksdale does not deny that he was in possession of

recently stolen property, nor does he deny that the evidence

supports an inference that the breaking and entering and the

larceny were committed at the same time.

     When confronted, Barksdale lied about his name, fled from

the arrest and ultimately issued two conflicting exculpatory

statements explaining how he came into possession of the gun.

However, "[t]he fact finder need not believe the accused's

explanation and may infer that he is trying to conceal his

guilt."   Black v. Commonwealth, 222 Va. 838, 842, 284 S.E.2d 608,

610 (1981); Speight v. Commonwealth, 4 Va. App. 83, 88, 354

S.E.2d 95, 98 (1987) (en banc).   Additionally, Barksdale's false

statement of material fact and his decision to flee entitled the

fact finder to draw inferences supporting guilt.   See Welch v.

Commonwealth, 15 Va. App. 518, 525, 425 S.E.2d 101, 106 (1992).

     Viewed in the light most favorable to the Commonwealth, and

granting to it all reasonable inferences fairly deducible




                               - 2 -
therefrom, Higginbotham v. Commonwealth, 216 Va. 349, 352, 218

S.E.2d 534, 537 (1975), the evidence was sufficient to support

the larceny and burglary convictions.   Accordingly, the judgment

of the trial court is affirmed.

                                                        Affirmed.




                              - 3 -